Exhibit 99.1 PROGEN PHARMACEUTICALS LIMITED A B N: 82 PRELIMINARY FINAL REPORT FOR THE YEAR ENDED 30 June 2014 PRELIMINARY FINAL REPORT: 30 June 2014 The following information is provided to the ASX under Listing Rule 4.3A. The Board of Progen Pharmaceuticals Limited announce the results of the consolidated entity for the year end 30 June 2014 including comparative information for the year ended 30 June 2013. The results as reported have been audited. RESULTS FOR ANNOUNCEMENT TO THE MARKET Revenue from ordinary activities Revenue increased 63.9% to $5,753,570 . Loss from ordinary activities after tax attributable to members Loss down13.6% to $1,806,945 . Loss for the period attributable to members Loss down 13.6% to $1,806,945 . Explanation of the loss from ordinary activities for the period attributable to members Refer to the Directors Report which follows this announcement under Item 3. “Results and Review of Operations.” Dividends The Company has not declared nor paid any dividends. Net Tangible Assets per security Net tangible assets per security at 30 June 2014 amounted to $0.14 (2013: $0.18). Please refer to the Directors’ Report and Financial Statements for an explanation of these results and further information required to be released in accordance with ASX Listing Rule 4.3A. Page 2 of 57 Your directors present their report on the consolidated entity consisting of Progen Pharmaceuticals Limited ABN 82 and the entities it controlled during the year ended 30 June 2014 . 1. Directors The names of the company’s directors in office during the year and until the date of this report are as below. Directors were in office for this entire period unless otherwise stated. Mr Indrajit Arulampalam Executive Chairman, appointed 29 November 2013 . Mr Heng Hsin Tang (Non-Executive Director until 11 July 2013, Acting Managing Director, appointed 12 July 2013 until 29 November 2013, Managing Director of PharmaSynth, appointed 14 May 2014) Dr Hongjen Chang (Non-Executive Director, appointed 28 November 2013) Dr Woei-Jia Jiang (resigned 12 July 2013) Mr Stuart James (retired 28 November 2013) 2. Dividends No dividends have been paid or declared during the period and the directors do not recommend the payment of a dividend for the year ended 30 June 2014 (2013: Nil). 3. Results and Review of Operations Company Overview The principal activities of Progen Pharmaceuticals Limited during the year continued to be: 1. Discovery, research and development of potential biopharmaceutical therapeutics for the treatment of human diseases; and 2. The provision of contract services related to the process development, manufacture and quality assurance of biological products. The Company’s objective is to build a sustainable biotechnology business through the discovery, development and commercialisation of pharmaceutical therapeutics for cancer and other serious diseases. Operating and Financial Review Operating Results for the Year To be read in conjunction with the attached Financial Report. The consolidated operating result for the year ended 30 June 2014 was a loss of $1,806,945, being a decrease of 13.6% over the prior year loss of $2,092,134. The decrease in the loss for 2014 of $285,189 is mainly attributed to the significant increase in contract manufacturing revenues of the manufacturing division of $2,243,467 despite an increase in research and development costs of $454,248 and increase in administrative and corporate expenses of $386,060 . The gross profit rate achieved during the year was 55% (2013: 35%) largely as a result of manufacturing efficiency as well as the increase in revenue. Page 3 of 57 3. Results and Review of Operations (cont’d) The following table summarises the consolidated results: % Change 4 $ $ Revenue Cost of Sales ) ) ) Other income ) Research and development expenditure ) ) ) Manufacturing expenditure ) ) ) Administrative and corporate expenses ) ) ) Other expenses ) ) Operating loss ) ) ) Earnings/ (Loss) per Share and Net Tangible Assets per Share % Change 4 cents 3 cents Basic and diluted loss per share ) ) ) Net tangible assets per share ) Management Discussion and Analysis Revenue and Other Income Interest income increased 15.0% to $222,619 (2013: $193,822) during fiscal year 2014 primarily due to increase in cash and cash equivalents. License fee revenue (assignment fees) of $120,000 was realised in 2014 (2013: $500,000) arising from the assignment of intellectual property rights to Beta Therapeutics for know-how on novel heparanase inhibitor small molecules. License fee revenue in 2013 pertained to upfront fees of the license agreement with the Company’s licensee, Medigen Biotechnology Corporation for the development and commercialisation of PG545. Other income decreased 19.1% to $694,888. Research and development refund benefits of $613,503 (2013: $723,278) was received during the financial year as a result of the new Research and Development Tax Incentive Scheme . The decrease was due to less research and development expenses in 2013 than in 2012. Further in2013, there were PI-88 consultancy fees charged to Medigen and an insurance refund was claimed for the company’s storm damaged assets. % Change $ $ Revenue and other income Manufacturing License fee revenue ) Interest revenue Other income ) Total revenue and other income Page 4 of 57 3. Results and Review of Operations (cont’d) Research and Development (R&D) Expenditure The primary activities of the R&D division for the year were: 1. Preclinical development of PG545; 2. Establishment of Phase 1a clinical trial of PG545; and 3. Characterisation and development of the manufacturing route for PG545; Research and Development Research and development expenditure increased 48.3% to $1,394,409 during the year ended 30 June 2014, primarily due to additional R&D staff hired during the year and the commencement of a Phase 1 multi-centre study to test the safety and tolerability of intravenously-infused PG545 in patients with advanced solid tumours. The company expended $1,237,788 on the development of its anti-cancer compound PG545 (2013: $829,592). Final expenditure of $8,240 was incurred on the PI88 Phase 2 Melanoma trial (clinical study results were announced in October 2012). Manufacturing PharmaSynth operates a “currently Good Manufacturing Practices” (cGMP), certified manufacturing facility that provides contract manufacturing services to the biotechnology industry, earning revenues on a fee for service basis across the pharmaceutical, biotechnology and veterinary industries. Revenues earned by the manufacturing division significantly increased 92.1% to $5,410,951 in 2014 (2013: $2,816,281) due mainly to increase in manufacturing contracts obtained from the group’s licensee, Medigen Biotechnology Co. and from two regular large customers. The net operating results of the manufacturing segment increased to an operating income of $715,361 (2013: $696,604 loss). Liquidity The Company ended the financial year with cash and cash equivalents and held-to-maturity investments totalling $5,596,215 compared with $8,562,774 at the previous year-end. Progen did not raise additional funds during 2014. Cash and cash equivalents at 30 June 2014 were represented by of a mix of highly liquid interest bearing investments with maturities of up to 180 days and deposits on call. Cash Flows Cash of $2,498,474 was disbursed during the year to fund consolidated net operating activities, compared to $2,560,376 in 2013. The decrease was due to higher disbursements during 2014 despite increase in volume of trade collections. Funding Requirements The group expects to incur substantial future expenditure in light of its clinical oncology programs. At present, Progen has undertaken to continue nonclinical development and the Phase 1a clinical development of PG545. In December 2013, the group commenced the Phase 1a clinical trial to test the safety and tolerability of PG545 in advanced cancer patients using an intravenous route of administration. Future manufacturing to produce GMP batches of PG545 will be required for trials beyond the current Phase 1a clinical trial. Assuming PG545 is able to proceed to Phase 1b/and or Phase 2 clinical trials in 2015 , the initiation of such studies will be subject to the group obtaining non-dilutive funding such as government research grants and/or undertaking capital raising to fund this further clinical development. The group will also continue to provide assistance for the further development of PI-88 to Medigen Biotechnology Corporation, the group’s licensee. Future cash requirements will depend on a number of factors, including the scope and results of nonclinical studies and clinical trials, continued progress of research and development programs, the company’s out-licensing activities, the ability to generate positive cash flow from contract manufacturing services, the ability to generate revenues from the commercialisation of drug development efforts and the availability of other funding. Page 5 of 57 3. Results and Review of Operations (cont’d) Liquidity (cont’d) The Company estimates that the current cash and cash equivalents are sufficient to fund its on-going operations for at least 24 months from the date of this report. This excludes capital requirements outside of normal operating activities. 4. Significant Changes in the State of Affairs (i) Corporate restructure Dr. Woei-Jia Jiang resigned as Non-executive Director in July 2013. On the same date, Mr. Indrajit Solomon Arulampalam was appointed as a Non-executive Director. Mr. Heng Tang was also appointed as the Acting Managing Director . At the Annual General Meeting on 28 November 2013, Mr Stuart James retired as Non-Executive Chairman. Following this, Mr. Indrajit Arulampalam was appointed as Non-Executive Chairman and Hongjen Chang was appointed as Non-Executive Director. On 14 May 2014, Mr. Heng Tang became Managing Director of wholly-owned subsidiary, PharmaSynth Pty Ltd. (ii) Beta Therapeutics Assignment Agreement On 3 December 2013, Progen entered into an Assignment Agreement with Beta Therapeutics Pty Limited (“BT”). Under the deal, Progen received payment from BT for assignment of intellectual property know-how on novel heparanase inhibitor small molecules. The intellectual property assignment allows BT to develop the know-how for use in the diagnosis, prevention or treatment and all pathologies and symptoms associated with: ● Type 1, Type 2 or gestational diabetes; and ● Inflammation or autoimmune disorders. Progen receives a perpetual, irrevocable, worldwide, royalty free license back from BT to use the know-how in all other fields including oncology. Each party will retain ownership to any improvements made to the know-how for use in any field such as developing the hits with medicinal chemistry into lead compounds for pre-clinical and clinical testing. The rest of the terms of the Assignment Agreement are in line with industry standards but are subject to commercial confidentiality. 5. Significant Events after the Balance Date Interim P hase III results for PI-88 On 28 July 2014, Medigen Biotechnology Corp. announced the results of the interim analysis carried out on the Phase III PATRON clinical trial for PI-88. The interim analysis results indicated that PI-88 did not meet the primary endpoint of Disease Free Survival, and that further analysis of the data will be conducted by an independent medical imaging company in the US, BioClinica. It is now expected that this analysis by BioClinica of the patient’s CT and magnetic resonance data will be conducted by the end of the year, and will be an important reference for the efficacy of PI-88. Medigen is continuing with the PI-88 Phase III PATRON clinical trial. Medigen is expecting to complete the final analysis on the total targeted recurrent 218 patients in 2015 which encompasses a review of both the primary and secondary endpoints. The primary and secondary efficacy endpoints for the Phase III PATRON clinical trial for PI-88 are: 1. Disease Free Survival; 2. Time To Recurrence; 3. Tumour Recurrence Rate; and 4. Overall Survival. The outcome of the PI-88 PATRON Phase III trial will affect whether the Group obtains future milestone and royalty revenue from the PI-88 license. Page 6 of 57 6. Likely Developments and Expected Results The likely developments in the year ahead include: (i) Continuation of nonclinical studies and Phase 1 clinical trial study relating to the company’s lead candidate, PG545; (ii) Providing necessary support to Medigen Biotechnology Corporation for the PI-88 License and Collaboration Agreement; (iii) Drive progress and increase profitability in the company’s manufacturing business 7. Directors – Qualifications, Experience and Special Responsibilities Directors and company secretary in office at the date of this report Mr Indrajit Solomon Aru la mpalam Executive Chairman (appointed 29 November 2013) Audit Committee Chair , Remuneration Committee Chair Mr. Arulampalam who is the current Chairman of Euro Petroleum Limited (Australian public company) is a Melbourne based businessman with over 20 years of extensive experience in corporate restructuring, capital raising, listing and running of public companies on the ASX. Having started his career in Accounting, he spent more than 8 years with Westpac Banking Corporation in several key operational and strategic Banking roles before joining boards of public companies. In 2004 Mr. Arulampalam was head hunted by Newsnet Ltd as its CEO to assist in the restructuring of the company, and to position it for an IPO. Since this appointment he was responsible for guiding the company through a successful restructure and positioned Newsnet as a leading innovator in the messaging/telco space to be recognised by the 2006 Australian Financial Review MIS Magazine as one of the “Top 25 global rising stars”. In May 2010, Mr. Arulampalam co-founded ASX listed potash mining and exploration company Fortis Mining Ltd (ASX: FMJ). As the Executive Chairman, he was instrumental in the company's acquisition of world class potash assets in Kazakhstan, a monumental deal which ultimately led to the company being awarded “IPO of the Year 2011”. Mr. Arulampalam was also previously the Chairman of ASX listed companies Great Western Exploration Ltd (ASX: GTE) and Medicvision Limited (ASX: MVH) Mr Heng Hsin Tang BENG(Hons) MBA Executive Director Audit Committee Member, Remuneration Committee Member Mr Tang has a bachelor’s degree in Civil Engineering with honours, and an MBA from the University of Queensland. Mr Tang has more than 10 years of experience in project and financial managements in engineering and property development, specialising in feasibility studies, cash-flow management, structural finance and acquisitions for major projects. Until recently, Mr Tang was Commercial Manager for a national property developer, and managed the finance for their Queensland projects valued at over $1bn. Page 7 of 57 7. Directors – Qualifications, Experience and Special Responsibilities (cont’d) Directors and company secretary in office at the date of this report (cont’d) Dr. Hongjen Chang Non-Executive Director (appointed 29 November 2013) Audit Committee Member, Remuneration Committee Member Dr Chang is an experienced life sciences venture capitalist and is known for his expertise in systems. He is currently the Chairman and CEO of YFY Biotech Management Company (“YFY”) and President and CEO of Taiwan Global Biofund (“TGB”). YFY is one of the leading biotechnology investment companies in Taiwan and manages TGB, a ~US$70 million fund, and SME BioFund, a government sponsored matching fund. Dr Chang has sixteen years’ experience in government in the Department of Health, Taiwan holding a variety of positions including Deputy Minister, President and CEO of the Bureau of National Health Insurance and Director General of the Center of Disease Control. Dr Chang has a medical degree from National Yang-Ming Medical College, a Master of Science in Public Health from National Taiwan University, and a Master of Health Policy and Management from Harvard School of Public Health. Mr Blair Lucas , BA (Hons), LLB, GradDipEd (Sec), ACIS Company Secretary Mr Lucas has served as Company Secretary and in-house counsel for a number of private and public companies in both China and Australia. He has an in-depth knowledge of the Australian corporate regulatory environment and significant practical experience in China, including various capital raisings, cross-border transactions, and corporate and commercial law. Blair holds an LLB, a BA (Hons) in Chinese and is a member of Chartered Secretaries Australia. Directors who were in office during the year, but not at the date of this report Mr Stuart James BA Honours Independent Non-Executive Chairman (retired 28 November 2013) Audit Committee Member, Remuneration Committee Member Mr James has held a number of high profile executive positions during his career and has extensive experience in the oil, health and financial services sector. Following a 25 year career with Shell both in Australia and internationally, Mr James past roles have included Managing Director of Australian Financial Services for Colonial and Managing Director of Colonial State Bank (formally the State Bank of NSW). Mr James most recent executive role was a CEO of The Mayne Group, including Mayne Health and Mayne Pharma. He is a Member of the Supervisory Board of Wolters Kluwer NV and a member of the Advisory Board of Gresham Private Equity Ltd. Mr James is Chairman of Pulse Health Ltd, Prime Financial Group Ltd and a Non -Executive Director of Greencross Ltd and Phosphagenics Ltd. Dr Woei-Jia Jian g (resigned 12 July 2013) Audit Committee Member, Remuneration Committee Member Dr Jiang is a bio -entrepreneur with more than 20 years’ experience in the pharmaceutical and biotechnology industries working in research, corporate advisory and various senior management roles. Currently he is the Managing Director of Wholesome Biopharm Pty Ltd, a Melbourne-based biotechnology company focused on the development of innovative asthma treatments. Dr. Jiang was a co-founder of Metabolic Pharmaceuticals Limited, now Calzada Limited when his co-invention of AOD9604 was out-licensed to Circadian Technologies Limited and he has also consulted to biotechnology companies locally and internationally, including former Meditech Research Limited (now Alchemia Oncology Pty Ltd., a subsidiary of Alchemia Limited. Dr. Jiang received his BSc and MSc (Chemistry) degrees from National Cheng-Kung University in Taiwan and PhD (Biochemistry) degree from Monash University, Australia. Page 8 of 57 8. Particulars on Directors’ Interest in Shares and Options As at the date of this report the directors’ interests in shares and options of the Company as notified by the directors to the Australian Stock Exchange in accordance with S205G(1) of the Corporations Act 2001 were: Director Shares Options Indrajit Solomon Arulampalam - Heng Hsin Tang - Hongjen Chang - - 9. Directors’ Attendance at Board and Committee Meetings The number of directors’ meetings held during the year and the number of meetings attended by each director were as follows: Directors’ meetings Audit committee meetings Remuneration committee meetings Name A B A B A B Stuart James 12 12 2 2 1 1 Heng Tang 12 12 2 2 1 1 Woei-Jia Jiang 1 1 - Indrajit Solomon Arulampalam 12 12 1 1 1 1 Hongjen Chang 7 7 - Key: A : Number of meetings attended B : Number of meetings held during the time the director held office or was a member of the committee Page 9 of 57 R emuneration Report (audited) This remuneration report outlines the director and executive remuneration arrangements of the Group in accordance with the requirements of the Corporations Act 2001 and its regulations. For the purposes of this report, key management personnel (KMP) of the Group are defined as those persons having authority and responsibility for planning, directing and controlling the major activities of the Group, directly or indirectly, including any director (whether executive or otherwise) of the parent company . Details of the key management personnel (i) Directors I. S. Arulampalam Executive Chairman (appointed 29 November 2013) S. James Non-executive Chairman (retired 28 November 2013) H.H. Tang Non-executive Director (until 12 July 2013), Acting Managing Director (appointed 12 July 2013 until 14 May 2014), Managing Director of Pharmasynth (appointed 14 May 2014) H. Chang Non-executive Director (appointed 29 November 2013) W
